UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7595



STONEY WILLIAM AULT,

                                            Petitioner - Appellant,

          versus


WILLIAM   S.  HAINES,    Warden,   Huttonsville
Correctional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-04-94)


Submitted:   May 24, 2006                     Decided:   June 8, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stoney William Ault, Appellant Pro Se. Dawn Ellen Warfield, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stoney    William   Ault,   a   state   prisoner,   appeals   the

district   court’s    order    adopting    the     recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2254 (2000)

petition without prejudice.      We have reviewed the record and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.     See Ault v. Haines, No. CA-04-94 (N.D. W. Va.

Sept. 30, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -